Citation Nr: 0615694	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
December 1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, MT.

Service connection is also in effect for residuals, 
fractures, metacarpals of fingers 2, 3, 4, and 5 of the right 
hand, and the terminal phalanx of the right thumb (major).

The veteran provided testimony before a Veterans Law Judge at 
the RO in June 2005; a transcript is of record.

Issues ## 2 and 3 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issue #1 is now of record.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.

3.  The veteran's PTSD alone does not now result in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

With regard to the rating for PTSD, the Board would note that 
a number of procedural changes have taken place in the recent 
past which were intended to ensure the protection of a 
veteran's due process.  In this instance, the veteran has 
been provided with Statements of the Case (SOC), SSOC's, and 
other documents relating the pertinent regulatory provisions, 
has been afforded the requisite clinical testing, and has 
been given the opportunity to provide all other pertinent 
documentation relating to his current complaints with regard 
to PTSD.  The factors involved in his claim were also 
discussed at a personal hearing at the RO in June 2005.  The 
Board is satisfied that all due process requirements 
including within VCAA and applicable judicial mandates have 
been fulfilled and that all due process rights of the veteran 
have been fully protected and addressed as they relate to 
ratings for PTSD. 

Factual Background

The veteran was on active duty from 1965 to 1970 during which 
time he had service in Vietnam and Germany as an aircraft and 
helicopter repairman; he earned awards as a marksman (Rifle-
M-14) and sharpshooter (rifle, M-16).  His 201-file reflects 
that his official duties included as a cannoneer, assistant 
gunner and military carriage driver; crew chief and 
helicopter crew chief and repairman.  He was in Vietnam for 
the Counteroffensive Campaign Phases IV, V and VI and the 
Tet/69 Counteroffensive.

Of record are several statements relating to alleged 
stressors including the death of a friend, CW; the shooting 
down of a helicopter; airplane engine failure(s) and 
crash(es); gunshot damage to his helicopter requiring a 
return to base; crash landing due to hydraulic failure; and 
killing enemy combatants.

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  In summary, the record confirms that 
it took the veteran some time before he would acknowledge 
that he had anything like a PTSD response, and he has been 
reluctant to accept treatment.

Clinical records show that he is now seen by a VA 
psychiatrist and/or a psychologist on a fairly regular basis 
and undergoes counseling.  

On VA examination in March 2003, the veteran's history and 
symptoms were described at length.  The examiner noted that 
he had occasional nightmares, an exaggerated startle 
response, hypervigilance, intrusive thoughts and survivor 
guilt.  

The examiner reported that he fell within the diagnosis of 
PTSD; he was also noted to have significant depression 
associated therewith.  His GAF was reportedly at 60-65.  He 
was currently employed and was able to interact with others 
on a brief and superficial basis.

On VA psychology evaluation in September 2004, the veteran 
was noted to continue to work full time as an excavator.  He 
worked long days and then would go home.  Anger was an 
intermittent problem, i.e., the day before the evaluation he 
had been cut off by a woman in a car who drove in front of 
his truck which was pulling a trailer loaded with a backhoe, 
and he had chased her.  He had little energy for things other 
than work, including his beloved motorcycle.  He felt he was 
receiving some benefit from the PTSD group.  The examiner 
noted that his depression continued with some fatigue.  He 
continued to interact with his ex-wife, children and 
grandchildren and was seeing medications as a benefit.

On VA examination in October 2004, he had similar complaints 
to those the month before.  He noted that he had placed 
chairs at home so he could confirm who was coming and going, 
and otherwise protected himself from surprise.  His GAF was 
again felt to be about 60.  He still had anger issues and 
sleep deprivation, feelings of persecution, intrusive 
thoughts about trauma and flash backs of combat.  He had been 
married and divorced to the same woman 3 times.  He isolated 
himself from others and avoided groups.  He said he had not 
stayed in a single job for more than a year since service.  

At the personal hearing, the veteran reported that he had 
been married 4 times.  He continued to have uncontrolled 
anger.  He described his job as being sheltered  His 
testimony is documented in the transcript.  

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2005, which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.  

The veteran and others have provided concise and descriptive 
discussion of his actual situation both in his substantive 
appeal and at the hearing.  His testimony was quite credible.  
This, taken along with the notations in the record, 
particularly early in treatment and before medications and 
therapy, are helpful in showing the real substance of his 
PTSD.  

As for the objective evaluation of his circumstances, it is 
clear that he had benefited from the use of medications and 
therapy.  Nonetheless, his remorsefulness and guilt remain 
significant.  He has difficulty with excessive anxiety, 
depression, sleep disturbance, and flashbacks.  He is 
depressed, apprehensive and somewhat anxious and this has led 
to some problems with concentration and attention.  

His GAF has admittedly been assessed as high (about 60), but 
when compared to the rest of the record, the Board would 
suggest that the veteran had become rather adept at the task 
of overcoming his measurable deficits by remarkable coverup.  
In this case, GAF is but one factor in an entire clinical 
picture, and it does not appear that the current levels are 
entirely compatible with the degree of functional impairment 
otherwise in attendance.
 
The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  

And the Board also notes that the veteran's social impairment 
goes beyond mere "difficulty"; he has been shown to be almost 
completely socially isolated and inclined to avoid situations 
that might trigger unpleasant recollections.  Indeed, the 
Board finds that the veteran is unable to establish and 
maintain effective relationships.  This finding can provide a 
basis for a 70 percent evaluation under Diagnostic Code 9411.  

The veteran is presently continuing to work as an excavator 
in which he drives large vehicles, but doing so in a 
relatively isolated manner and in what might be construed as 
protected and/or sheltered, i.e., singularly by himself.  His 
interaction with others has been aptly described as only 
possible if "brief and superficial".  Even at this, during 
work in particular, he has had incidents when he responded 
with anger to those he encountered, and this had undoubtedly 
precipitated more isolation.

The veteran's disability picture falls somewhere between that 
contemplated by a 50 percent evaluation and the criteria for 
a 70 percent evaluation, and after resolving all doubt in the 
veteran's favor, the Board concludes that a 70 percent 
evaluation is appropriate for his service-connected PTSD.  To 
that extent, the appeal is granted.  However, it is not now 
shown that his symptoms are so paramount and overwhelming in 
both social and industrial settings that a 100 percent rating 
is presently warranted.  Should his symptoms deteriorate 
further in the future, he is free to offer evidence in the 
reopening of his claim in that regard.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.

The veteran has submitted no evidence showing that his 
service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).''


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran was exposed to excessive noise in service 
including in Vietnam and Germany from 1965 to 1970 as an 
aircraft and helicopter repairman; he earned awards as a 
marksman (Rifle-M-14) and sharpshooter (rifle, M-16).  His 
201-file reflects that his official duties included as a 
cannoneer, assistant gunner and military carriage driver; 
crew chief and helicopter crew chief and repairman.  He was 
in Vietnam for the Counteroffensive Campaign Phases IV, V and 
VI and the Tet/69 Counteroffensive.

Service medical records reflect several instances of ear 
infections.  Audiograms in service were within normal limits.

On VA examination in 1984, he was noted to have decreased 
hearing on the left.

Recent hearing tests have shown significant hearing loss in 
both ears, particularly at the higher frequency ranges and on 
the left, as well as tinnitus.

A recent VA examiner opined that since his hearing tests at 
separation were negative, there was no relationship of 
current hearing loss to service.

This opinion begs the question as to whether his hearing loss 
(and tinnitus) is otherwise attributable to service.  There 
is no opinion in the file that adequately responds to that 
issue. 

It is also unclear that the veteran has completely understood 
that in order to establish chronicity, it would be productive 
to have hearing loss demonstrated by some documentation since 
service, preferably in the period soon after separation from 
service and/ preferably prior to the VA examination in 1984.  
However, such information is not now in the file.

The Board concludes that it would be to the veteran's benefit 
if additional development were undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
The 
veteran 
should be 
asked to 
provide 
evidence, 
either 
clinical 
records, 
treatment 
reports 
or 
civilian 
statement
s by 
those who 
have 
known him 
as 
members 
of his 
family, 
employers
, fellow 
employees
, etc., 
with 
regard to 
hearing 
loss 
and/or 
tinnitus 
in the 
period 
after 
service 
to date, 
with 
emphasis 
on the 
period 
from 
service 
separatio
n until 
1984; the 
RO should 
assist 
him as 
required.  

2.  After 
all 
possible 
developme
nt has 
been 
completed 
pursuant 
to (1), 
the case 
should be 
forwarded 
to a VA 
examiner 
to 
respond 
to the 
question 
of 
whether 
it is as 
likely as 
not that 
the 
veteran's 
current 
hearing 
loss 
and/or 
tinnitus 
is due to 
service 
including 
acoustic 
trauma.  
Supportiv
e bases 
should be 
provided.  

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued, 
and the 
veteran 
and his 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
on these 
issues to 
the Board 
for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


